In an action to recover $6,500 from an escrow agent, the jury rendered a verdict for that amount in favor of respondent. An order was made granting respondent’s motion to add interest from March 2, 1950. The appeal is from the judgment entered on said verdict and order, from that order and from an order denying a motion to set aside the verdict. The notice of appeal also brings up for review an order denying a motion to dismiss the complaint pursuant to rule 106 of the Rules of Civil Practice. Judgment and orders unanimously affirmed, with costs. No opinion. Present — Nolan, P. J., Schmidt, Beldock, Murphy and Ughetta, JJ. [See post, p. 825.]